Citation Nr: 0301733	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to March 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Cleveland, Ohio RO that denied service 
connection for fibromyalgia.

In April 2001, the veteran testified from the RO at a 
videoconference hearing before the undersigned, seated in 
Washington, D.C.  A transcript of the hearing is of record.  
This case was before the Board in July 2001 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  Fibromyalgia was not present during the veteran's active 
service nor is it etiologically related to such service.


CONCLUSION OF LAW

Fibromyalgia was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1973 to March 
1980.  Service medical records note that the veteran was 
involved in a motor vehicle accident in August 1979.  Service 
medical records dated in August 1979 note the veteran's 
complaints of pain in the lower right side of the lumbar 
region, thoracic region, neck and head.  The assessment 
included lumbar disc syndrome and cervical syndrome.  A 
September 1979 service medical record notes that the 
veteran's neck and thoracic pain had resolved; however, her 
low back pain persisted.  Examination of the low back was 
essentially normal.  The veteran was able to toe and heel 
walk; range of motion was full.  The provisional diagnosis 
was persistent low back pain.  A January 1980 separation 
examination report notes that clinical evaluation of the 
spine was normal.  The diagnoses included cervical strain, 
post-motor vehicle accident.

An October 1980 report of medical history notes the veteran's 
complaints of occasional back pain since a 1979 automobile 
accident.  An October 1980 reenlistment examination report is 
negative for findings related to fibromyalgia.  Clinical 
evaluation of the spine was normal.  

An April 1989 treatment record from Wright-Patterson Air 
Force Base Medical Center notes the veteran's complaints of 
exhaustion and aching in all joints.  The assessment was 
probable viral syndrome.

January 1990 clinical reports from J.J. Flood, M.D., note 
that the veteran reported a 12-year history of diffuse 
musculoskeletal pain, including in the neck, shoulder, knees, 
elbows, ankles and toes.  The veteran also complained of 
occasional numbness, tingling and sleep problems.  She had no 
Raynaud's symptoms.  Neurologic examination was normal.  
Muscle strength was excellent.  Multiple tender points were 
noted in the upper back, neck and shoulders.  X-rays of the 
left knee revealed signs of osteoarthritis involving the 
medial joint space.  The impression was early osteoarthritis 
of the knees and fibromyalgia.  A May 1990 treatment record 
notes that the veteran was seen for in follow-up, and 
reported that she was doing much better.  In fact, she was 
feeling so well that she was not taking the medication that 
Dr. Flood had prescribed for fibromyalgia and osteoarthritis.  
A June 1997 clinical report notes the veteran's complaints of 
generalized aching "everywhere," including the knees, neck, 
ankles and shoulders.  The veteran denied numbness, tingling, 
or weakness.  X-rays of the knees revealed possible 
pyrophosphate arthropathy.

A July 1997 Physician's Certificate for Light Duty from Debra 
Grayson, M.D., notes that the veteran's employment duties 
were restricted for one week because of her fibromyalgia.  An 
October 1997 Physician's Certificate for Light Duty from Dr. 
Grayson notes that the veteran's employment duties were 
restricted for 180 days because of her fibromyalgia.

A January 1998 treatment record from Steve M. Locsey, M.D., 
notes that the veteran was seen with complaints of headaches 
and blurred vision.  The diagnosis was headaches.

January and February 1998 Certificates to Return to Work note 
that the veteran was under Dr. Grayson's care for her 
fibromyalgia.

An April 1998 Physician's Certificate for Light Duty from Dr. 
Grayson notes that the veteran's employment duties were 
restricted for 180 days because of her fibromyalgia.

In May 1998, the veteran submitted a claim for service 
connection for fibromyalgia.  

Disability certificates from Robert Poling, M.D., dated in 
June 1998 and July 1998, note that the veteran was 
incapacitated due to fibromyalgia.

In a July 1998 letter, Dr. Flood stated that he had seen the 
veteran on three or four occasions from 1990 to 1997.  Dr. 
Flood stated that the veteran had classic fibromyalgia tender 
points, good muscle strength and normal neurologic findings.  
In addition, Dr. Flood noted that the veteran believed, 
"that she has had fibromyalgia for over twenty years, and 
attribute[d] this to an automobile accident while she was in 
the military twenty years ago."  Dr. Flood indicated that, 
"sometimes such traumatic events may be the precipitation of 
fibromyalgia in patients who are otherwise at risk for it."

In an August 1998 letter, Ryan L. Dunn, Ph.D., noted that he 
had provided outpatient psychotherapy for the veteran from 
April to August 1998.  Dr. Dunn noted that the veteran was 
depressed because of lifestyle changes due to her 
fibromyalgia.

A September 1998 VA examination report notes that the veteran 
was involved in an automobile accident in 1979.  The veteran 
reported that she had experienced chronic upper and lower 
back pain since this accident.  Upon examination, the veteran 
was in no acute distress.  She demonstrated a slow, 
deliberate gait.  On forward bending, she could not touch her 
toes.  Range of motion was: forward flexion to 70 degrees; 
extension to 20 degrees; and right and left lateral flexion 
to 20 degrees.  Inspection of the back revealed diffuse 
tenderness.  No tenderness or spasm was noted in the lower 
back.  Neurologic testing in the lower extremities showed 
active and symmetrical deep tendon reflexes.  There was 
generalized lower extremity muscle weakness in all muscle 
groups with "giving way."  Sensory examination was normal.  
Straight leg raising was negative bilaterally.  The diagnosis 
was chronic fibromyalgia with a history of chronic 
lumbosacral strain.

The veteran testified during an April 2001 videoconference 
hearing that she was involved in a motor vehicle accident in 
1979 and, since that time, she has "suffered constant pain" 
in her lower back.  She testified that her military doctors 
told her that there was no cure for her back pain; therefore, 
she decided not "to keep running backwards and forwards to 
the doctors" during service.  The veteran further testified 
that she did not seek medical attention for her back 
disability during the 1980's because she was afraid that 
nobody would employ her if they knew about her back problems, 
and because she had been previously told that there was no 
cure for her back pain.  The veteran also testified that she 
believed that her back would heal "on its own."  Finally, 
in the early 1990's, she sought medical attention when she 
could not get up out of bed and walk.

An April 2002 VA examination report notes that the examiner 
reviewed the veteran's claims file, including her service 
medical records.  The examiner noted that the veteran 
provided a vague and unreliable medical history, first noting 
that she had first been diagnosed with fibromyalgia in 1983, 
and later stating that she was first diagnosed with 
fibromyalgia in 1986 or possibly 1990.  Upon examination, the 
veteran complained of pain, sleep disturbances and fatigue.  
The examiner agreed with the diagnosis of fibromyalgia.  The 
examiner stated that he also agreed with Dr. Flood's 
statement that traumas sometimes do cause fibromyalgia to 
occur; however, the examiner opined

that the veteran's 1979 motor vehicle 
accident most likely did not result in 
her current condition.  From the 
veteran's very vague statements, from the 
veteran's inaccurate dates, from the 
veteran ignoring specific questions . . 
., it is in this examiner's opinion that 
the veteran's fibromyalgia most likely 
came on sometime after discharge.  There 
are several causes for fibromyalgia, 
trauma would be one, but also abnormal 
sleep cycle could also.  The veteran is 
an obese female and very well could have 
sleep apnea or some other type of sleep 
disorder that could have caused this 
disorder as well.  Sometimes the cause of 
fibromyalgia is never noted but since the 
veteran went 10 years without seeking 
medical attention for this particular 
condition that appears to have completely 
crippled her at this time, this examiner 
does not believe that the incident that 
occurred in 1979 is the veteran's 
inciting factor and the [claims] file 
does not show where the veteran was 
treated for anything other than back pain 
after her accident.

The impression was chronic fibromyalgia, which the examiner 
opined was not related to the veteran's 1979 motor vehicle 
accident.

Treatment records from William Adrion, M.D., dated from 2000 
to 2002, note the veteran's ongoing complaints of body aches 
and treatment for fibromyalgia.

A September 2002 report of contact notes that the veteran was 
informed that some of her private treatment records had not 
yet been received by the RO.  The veteran stated that she 
wished to proceed with her appeal without the treatment 
records.

In a December 2002 statement, Dr. Adrion noted that the 
veteran's fibromyalgia had worsened to the point that she was 
unable to continue working.

In a statement received by the Board in January 2003, the 
veteran essentially maintained that her current diagnosis of 
fibromyalgia is related to her inservice automobile accident.  
The veteran indicated that she did not seek medical attention 
during the ten years immediately following discharge because 
she: did not know about VA benefits; thought she had 
whiplash, which would go away with time; and did not have 
health insurance until 1983.  In addition, the veteran 
maintained that she was not being evasive during her 2002 VA 
examination.  She clarified that she knew that she had a 
medical problem in 1983, but was not diagnosed with 
fibromyalgia until she saw a doctor in 1990.  She stated that 
she could not go back to Dr. Flood for an etiology opinion, 
because Dr. Flood "did not believe [her]" and told her to 
see a psychologist.  

The other evidence of record includes general medical 
information on fibromyalgia syndrome submitted by the 
veteran.

Veterans Claims Assistance Act of 2000 

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
January 1999 statement of the case and the October 2002 
supplemental statement of the case (SSOC), the veteran has 
been given notice of the pertinent laws and regulations 
governing her claim and the reasons for the denial of her 
claim.  Hence, she has been provided notice of the 
information and evidence necessary to substantiate the claim 
and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to notify the veteran whether she or the 
VA would be responsible for obtaining relevant evidence.  For 
example, in letters to the veteran dated in October 2001 and 
August 2002, she was notified that to save time, she should 
obtain any private medical records.  However, the VA could 
obtain such records if she submitted the complete name and 
addresses of the examiners and included authorization for VA 
to obtain the requested materials.  In an October 2002 SSOC, 
the veteran was notified that VA had obtained relevant 
treatment records from Drs. Grayson, Heilman and Adrion.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

It appears that all available, pertinent evidence identified 
by the veteran as relevant to her claim has been obtained and 
associated with the claims file.  Moreover, the veteran has 
undergone VA examinations in connection with her claim, and 
there is no indication that there is any outstanding evidence 
or information that could be obtained to substantiate the 
claim.  (Parenthetically, the Board notes that the veteran 
was informed in September 2002 that the RO had been unable to 
obtain certain private treatment records.  The veteran stated 
that she wished to proceed with her appeal without these 
treatment records and noted that these records would not 
contain any evidence that could not be found in the medical 
evidence already of record.)  Under these circumstances, the 
Board finds that the claim is ready to be considered on the 
merits.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's service medical records 
show her involvement in an automobile accident in August 1979 
and subsequent complaints of head, back and neck pain.  
However, examination was essentially normal.  In fact, upon 
separation examination in January 1980 and reenlistment 
examination in October 1980, clinical evaluation of the spine 
was normal.  Thus, service medical records support the 
conclusion that the injuries sustained in August 1979 were 
acute and transitory in nature, and resolved prior to 
separation without residuals.  

The veteran is currently diagnosed with fibromyalgia; 
however, the first medical evidence of fibromyalgia, as noted 
above, is a January 1990 private treatment record.  In 
addition, there is no medical evidence of a nexus, or 
relationship, between the fibromyalgia first diagnosed post 
service and the veteran's active military service.  

In this regard, the Board notes that the veteran's private 
physician noted a diagnosis of fibromyalgia in July 1998.  He 
noted that the veteran believed that she had suffered from 
fibromyalgia for over twenty years, since an inservice 
automobile accident.  He also noted that sometimes such 
traumatic events may be the precipitation of fibromyalgia in 
certain predisposed individuals; however, he did not address 
whether the veteran's fibromyalgia was etiologically related 
to service trauma or otherwise etiologically related to 
service.  It is clear from a reading of the July 1998 record 
that the reference to the reported symptoms of fibromyalgia 
"for over twenty years" was merely a transcription of what 
the veteran reported at the time of treatment and not a 
clinical assessment that she had fibromyalgia due to service.  
See LeShore v. Brown, 8 Vet. App. 406 (1995). 

The Board further notes that, in regards to the veteran's 
April 2002 VA examination, the examiner specifically noted 
that he had reviewed the veteran's claims file.  He concluded 
that the veteran's fibromyalgia was not related to her 
military service.  As the April 2002 VA medical opinion was 
based on a thorough review of the claims file, including the 
veteran's service medical records, the Board finds this 
opinion to be of greater probative value than the other 
medical opinions of record.  See Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the fact alleged by the veteran); See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or another relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).

The Board does not doubt the sincerity of the veteran's 
belief that her fibromyalgia is related to an injury 
sustained during her military service.  Nevertheless, neither 
her assertions, nor the assertions of any other layperson, 
are sufficient, alone, to support a grant of service 
connection.  It is undisputed that a layperson is competent 
to offer evidence as to facts within his or her personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a layperson is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's fibromyalgia.  See Anderson v. 
West, 12 Vet. App. 491, 496 (1999); Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994); Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Hence, any lay assertions in this regard 
have no probative value.  

In the absence of medical evidence of a nexus between the 
veteran's fibromyalgia and her period of active duty, service 
connection for fibromyalgia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 


ORDER

Entitlement to service connection for fibromyalgia is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

